— Motion for permission to appeal to the Court of Appeals granted, without costs. The facts found by Special Term have been considered and affirmed. Pursuant tó CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did Special Term err as a matter of law in granting defendant’s motion to dismiss the cause of action set forth in the complaint on the ground that the court lacked jurisdiction of the person of the defendant?” Herlihy, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.